DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been considered but are moot because the amendment required the examiner to find a new reference, as shown below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 10, 11, 13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferch et al. (“Ferch”; US 2014/0079530), in view of Lemmers et al. (“Lemmers”; US 2016/0149469) and Fairman et al. (“Fairman”; US 2015/0037136).
Regarding claim 1: Ferch discloses a gas turbine engine (Fig. 1) comprising: 

a low pressure compressor (22); 
a low pressure turbine (24); 
a low speed spool (16) interconnecting the low pressure compressor and the low pressure turbine; and 
an electric generator (60, Fig. 2) located within the tail cone, the electric generator being operably connected to the low speed spool (paragraph 0017); 
a structural support housing (62) at least partially enclosing the electric generator, the structural support housing being located within the tail cone (Fig. 2); and 
a temperature control device (tube at inlet 68, Fig. 4) located within the tail cone between the structural support housing and the tail cone (paragraph 0019 - coolant flows from the turbine side of the tail cone into the structural support housing), wherein the temperature control device is in thermal communication with at least one of the structural support housing and the tail cone (in this case, both).
Ferch does not explicitly disclose the generator located within the cone shaped portion, the structural support housing provides structural support for the electric generator, and wherein the structural support housing is securely attached to a support structure of the gas turbine engine in a cantilevered arrangement, and wherein the temperature control device is wrapped around the electric generator within the cone shaped portion of the tail cone, the temperature control device being located between the electric generator and the cone shaped portion of the tail. 
However, Lemmers discloses the generator (318) located within the cone shaped portion (see Fig. 3), and

And, Fairman discloses wherein the temperature control device (76, Fig. 2) is wrapped around the electric generator (26) within the cone shaped portion of the tail cone (as disclosed by the Ferch as modified by Barnett), the temperature control device being located between the electric generator and the cone shaped portion of the tail (as the cooling jacket is between the generator and an outer housing, which in this case is the tail cone portion). 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator of Ferch to be in the cone portion, as disclosed by Lemmers, in order to make use of available space, to modify the housing of Ferch to have the cantilevered arrangement of Lemmers in order to support the generator, and to modify the temperature control device to be the cooling jacket of Fairman in order to better cool the generator. 


    PNG
    media_image1.png
    585
    750
    media_image1.png
    Greyscale

Regarding claim 2: Ferch discloses the temperature control device further comprises: one or more coolant conveying tubes (conveying 701, Fig. 4).
Regarding claim 4: Ferch discloses the one or more coolant conveying tubes are arranged linearly along the structural support housing (as shown in Fig. 4). 
Regarding claim 8: Ferch discloses the temperature control device is configured to restrict heat transfer through the temperature control device between the structural support housing and the tail cone (since it provides cooling air through the cooling tubes, this will inherently occur).
Regarding claim 10: Ferch discloses an electric generation system for a gas turbine engine (Fig. 1), the electric generation system comprising: 

an electric generator (60, Fig. 2) located within the tail cone; 
a structural support housing (62)  at least partially enclosing the electric generator, the structural support housing being located within the tail cone (Fig. 2); and 
a temperature control device (tube at inlet 68, Fig. 4) located within the tail cone between the structural support housing and the tail cone (paragraph 0019 - coolant flows from the turbine side of the tail cone into the structural support housing), wherein the temperature control device is in thermal communication with at least one of the structural support housing and the tail cone (in this case, both).
Ferch does not explicitly disclose the generator located within the cone shaped portion, the structural support housing provides structural support for the electric generator, and wherein the structural support housing is securely attached to a support structure of the gas turbine engine in a cantilevered arrangement, and wherein the temperature control device is wrapped around the electric generator within the cone shaped portion of the tail cone, the temperature control device being located between the electric generator and the cone shaped portion of the tail. 
However, Lemmers discloses the generator (318) located within the cone shaped portion (see Fig. 3), and
the structural support housing (connected to bolts in Fig. 3, below) provides structural support for the electric generator (318), and wherein the structural support housing is securely attached to a support structure (via bolts at arrows below) of the gas 
And, Fairman discloses wherein the temperature control device (76, Fig. 2) is wrapped around the electric generator (26) within the cone shaped portion of the tail cone (as disclosed by the Ferch as modified by Barnett), the temperature control device being located between the electric generator and the cone shaped portion of the tail (as the cooling jacket is between the generator and an outer housing, which in this case is the tail cone portion). 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator of Ferch to be in the cone portion, as disclosed by Lemmers, in order to make use of available space, to modify the housing of Ferch to have the cantilevered arrangement of Lemmers in order to support the generator, and to modify the temperature control device to be the cooling jacket of Fairman in order to better cool the generator. 
Regarding claim 11: Ferch discloses the temperature control device further comprises: one or more coolant conveying tubes (conveying 701, Fig. 4).
Regarding claim 13: Ferch discloses the one or more coolant conveying tubes are arranged linearly along the structural support housing (as shown in Fig. 4). 
Regarding claim 15: Ferch discloses the temperature control device is configured to restrict heat transfer through the temperature control device between the structural support housing and the tail cone (since it provides cooling air through the cooling tubes, this will inherently occur).
Regarding claim 17: Ferch discloses the electric generator is configured to connect to a low speed spool (16) of the gas turbine engine (paragraph 0017).
Regarding claim 18: Ferch as modified by Lemmers and Fairman disclose the temperature control device is wrapped around the electric generator in the cone shaped portion of the tail cone.  
While the combination is silent on the temperature control device being wrapped in a cone shape, the skilled artisan would have found it obvious at the time of the effective filing date of the invention to wrap the temperature control device in a cone shape, as the two main structures for the cooling jacket to wrap around in the tail cone are the generator and the cone itself.  Thus there are a finite number of solutions, and it would be obvious for the skilled artisan to try to wrap it around the cone with a reasonable expectation of successfully cooling the tail cone. 
Regarding claim 19: Ferch as modified by Lemmers and Fairman disclose the temperature control device is wrapped around the electric generator in the cone shaped portion of the tail cone.  
While the combination is silent on the temperature control device being wrapped in a cone shape, the skilled artisan would have found it obvious at the time of the effective filing date of the invention to wrap the temperature control device in a cone shape, as the two main structures for the cooling jacket to wrap around in the tail cone are the generator and the cone itself.  Thus there are a finite number of solutions, and it would be obvious for the skilled artisan to try to wrap it around the cone with a reasonable expectation of successfully cooling the tail cone. 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ferch, Lemmers, and Fairman, as applied to claims 1 and 10, further in view of Snyder (US 2019/0010824).
Regarding claim 3: Ferch discloses the one or more coolant conveying tubes around the structural support housing, but does not explicitly disclose the one or more coolant conveying tubes are arranged circumferentially.
However, Snyder discloses the one or more coolant conveying tubes are arranged circumferentially (48).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the cooling tubes of Ferch to be arranged circumferentially, as disclosed by Snyder, in order to allow for various configurations.
Regarding claim 12: Ferch discloses the one or more coolant conveying tubes around the structural support housing, but does not explicitly disclose the one or more coolant conveying tubes are arranged circumferentially.
However, Snyder discloses the one or more coolant conveying tubes are arranged circumferentially (48).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the cooling tubes of Ferch to be arranged circumferentially, as disclosed by Snyder, in order to allow for various configurations.
Claims 5-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ferch, Lemmers, and Fairman as applied to claims 1 and 10, further in view of Schwarz et al. (“Schwarz”; US 2008/0314573).
Regarding claim 5: Ferch discloses a coolant circuit fluidly connected to the one or more coolant conveying tubes (701, 72, 74, 702), but does not explicitly disclose a heat rejection heat exchanger fluidly connected to the one or more coolant conveying tubes through the coolant circuit.
However, Schwarz discloses a heat rejection heat exchanger (28, Fig. 1) fluidly connected to the one or more coolant conveying tubes (70) through the coolant circuit (70).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the coolant circuit of Ferch to include the heat exchanger of Schwarz to aid in the cooling of the coolant. 
Regarding claim 6: Ferch discloses a bypass duct (40), but does not explicitly disclose the heat rejection heat exchanger is in thermal communication with the bypass duct.
However, Schwarz discloses the heat rejection heat exchanger (28) is in thermal communication with a bypass duct (27, Fig. 1, paragraph 0019).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bypass duct of Ferch to include the heat exchanger of Schwarz in order to take advantage of the cooling air in the bypass duct. 
Regarding claim 7: Ferch discloses a bypass duct (40), but does not explicitly disclose the heat rejection heat exchanger is located within the bypass duct.
However, Schwarz discloses the heat rejection heat exchanger (28) is located within the bypass duct. (27, Fig. 1, paragraph 0019).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bypass duct of Ferch to include the heat exchanger of Schwarz in order to take advantage of the cooling air in the bypass duct. 
Regarding claim 14: Ferch discloses a coolant circuit fluidly connected to the one or more coolant conveying tubes (701, 72, 74, 702), but does not explicitly disclose a heat rejection heat exchanger fluidly connected to the one or more coolant conveying tubes through the coolant circuit.
However, Schwarz discloses a heat rejection heat exchanger (28, Fig. 1) fluidly connected to the one or more coolant conveying tubes (70) through the coolant circuit (70).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the coolant circuit of Ferch to include the heat exchanger of Schwarz to aid in the cooling of the coolant. 
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ferch, Lemmers, and Fairman as applied to claims 1 and 10, further in view of Roach et al. (“Roach”; US 2017/0356343).
Regarding claim 9:  Ferch discloses a temperature control device, but does not explicitly disclose an insulation blanket.

Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the temperature control device of Ferch to be an insulation blanket, as disclosed by Roach, in order reduce heat transfer to the generator.
Regarding claim 16:  Ferch discloses a temperature control device, but does not explicitly disclose an insulation blanket.
However, Roach discloses an insulation blanket used to restrict heat transfer to auxiliary components, such as generators (paragraph 0015).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the temperature control device of Ferch to be an insulation blanket, as disclosed by Roach, in order reduce heat transfer to the generator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN GUGGER/           Primary Examiner, Art Unit 2832